Citation Nr: 1244129	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-46 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, including lumbar spine degenerative disc disease, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to February 1965 and from June 1966 to December 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida that denied service connection for degenerative disc disease of the lumbar spine claimed as a low back condition.

The Veteran was afforded a hearing in July 2011 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  The Board remanded the claim for further development in January 2012.

Following review of the evidence, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty to assist provisions of 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

Review of the record discloses that service connection for a low back disorder has been denied as directly related to active duty.  The Board observes, however, that in correspondence to VA dated in November 2008, the Veteran wrote that he had had a back problem over the years but that since "...my knees got so bad...my back has gotten considerably worse."  Service connection is in effect for left knee disability.  While the Board regrets the need to remand this case once again, the Board must construe the appellant's statement as a claim of entitlement to service connection for a low back disorder on a secondary basis. See 38 C.F.R. § 3.310 (2012).  This theory of entitlement must be addressed concomitant with the back claim that has already been developed for appellate consideration.  VA is required to consider all issues reasonably raised by a veteran's statements and evidence. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).  

The Veteran was afforded a VA back examination in January 2009.  At that time the appellant reported that his back disorder had increased in severity since undergoing knee operations.  (N.B.  While the Veteran is service connected for a left knee disorder, any right knee disorder is currently not service connected.)  The January 2009 examiner did not, however, address whether the claimed back disorder was secondary to or is aggravated by service-connected left knee disability.  The report is thus inadequate for adjudication purposes.  

The Veteran has not had a VA examination that addresses whether a back disorder is secondary to a service connected disorder.  As such, the record is not sufficiently developed in this regard and a VA examination is warranted.  VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its conclusions, and the Board is prohibited from making conclusions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Accordingly, the Veteran should be afforded another VA examination, to include a clinical opinion that addresses the cited deficiencies as discussed above.

Additionally, the Board observes that the RO sent the appellant a Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) duty-to-assist letter in November 2008 that did not specify what is required for a grant of service connection on a secondary basis.  The Board thus finds that proper notification must be sent to the appellant in this regard.

The case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA duty-to-notify letter addressing the claim of entitlement to service connection for a back disorder secondary to a service-connected disease or injury.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine whether any diagnosed low back disorder is caused or aggravated by osteoarthritis of the left knee.  The claims folder and access to Virtual VA must be made available to the examiner and clinical findings should be reported in detail.  Following the examination and a review of the evidence the examiner must specifically opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed back disability is proximately due to or the result of osteoarthritis of the left knee.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed back disorder has been permanently aggravated to any degree by left knee osteoarthritis.  The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK BROWN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

